.NOTE: This order is nonprecedential.

  mniteb ~tate5 Qtourt of ~eaI5
      for tbe jfeberaI Qtircuit

                ROBERT BOSCH LLC,
                  Plaintiff-Appellant,
                            v.
         PYLON MANUFACTURING CORP.,
             Defendant-Cross Appellant.


                     2011-1363, -1364


   Appeals from the United States District Court for the
District of Delaware in case no. 08-CV-0542, Judge Sue L.
Robinson.


                      ON MOTION


                       ORDER
   Upon consideration of Pylon Manufacturing Corp.'s
motion for an extension oftime to file its principal brief,
    IT Is ORDERED THAT:
   The motion is granted. Pylon's principal brief will be
due 14 days after this Court's decision regarding Robert
Bosch, LLC's motion for reconsideration of its motion to
dismiss this appeal.
ROBERT BOSCH v. PYLON MFG CORP                               2


                                 FOR THE COURT


      OCT 0"12011                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk

                                                 FILED
                                        U.S. COIIRT OF APPEALS FOR
cc: Mark A. Pals, Esq.                     THE FEDERAL CIRCUIT
    Mark A. Hannemann, Esq.                  OCT 072011
s24
                                               JAN HORBALV
                                                  CLERK